Title: From George Washington to Major Warham Parks, 5 March 1778
From: Washington, George
To: Parks, Warham



Sir
Head Quarters [Valley Forge] 5th March 1778.

Colonel Shepard has communicated to me the contents of your Letter to him of 24th November last; your scruples relative to continuing in the service from the motives you mention, are the suggestions of a generous mind—but from the high Character I have heard of you as an Officer, I should not wish them to have influence enough to deprive

the Army of so valuable a member—There can be no indelicacy or impropriety, for a while to receive the emoluments of your present Station, though you may be under a temporary disability to discharge the duties of it; especially as it proceeds from mere accident and no fault committed by you—and as it is to be expected you will again be in a condition to become as useful as ever, by the time the Season for activity returns. Your absence ’till the Campaign opens will be of no essential detriment to the Corps you belong to; and both that and the Service had better dispense with your presence for a time than lose you altogether. I am Sir Your most obedt Servt

Go: Washington

